Honorable H. A. Hodges
County Auditor
Williamson County
Georgetown~, Texas

Dear Sir:                     Op,inion NO; o-2665
                              Re: nids for county supplies
                                  should be made upon the
                                  needs of the county as a
                                  whole.

In your request of September 6A 1940, for an opinion of
this department, you refer to rticle 1659 of the Revised
Civil Statutes of Texas and inquire:

'"Under the above article would the commissioners court have
the authority t,o request bids and award contracts for materials
for each of the four commissioners precincts separately, or
does the law contemplate that the awards should be made for
the county as a whole?"
                       ,.
In response to our letter of September 25, 1940, for
additional information, you advised that the need for particu-
lar articles and supplies by the county as a whole has been
determined by the commissioners' court. You state that it is
the desire of the commisslonere~ court to take separate bids
for each precinct on such supplies as lumber, gasoline, lubri-
cants, motor equipment and similar products.

Article   1659 of the Revised Civil jtatutes of Texas reads:

"Supplies of every kind, road and bridge material; or any other
material, for the use of said county, or any of its officers,
departments, or institutions must be purchased on competitive
bids, the contract to be awarded to the party who, in the
judgment of the commissioners court, has submitted the lowest
and best bid. The county auditor shall advertise for a period
of~two weeks in at least one daily newspaper, published and
,circulated in the county, for such supplies and material
according~to specifications, giving in detail what is needed.
Such advertisements shall state where the specifications are to
be found, and shall give the time and place for receiving such
bids. All such competitive bids shall be kept on file by the
Honorable H. A. nodges, Page 2, o-2665
county auditor as a part of the records of his office, and
shall be subject to inspection by any one desiring to see
them, Copies of all bids received shall be furnished by
the county auditor to the county judge and to the commissioners
court; and when the bids received are not satisfactory to the
said judge or county commissioners, the auditor shall reject
said bids and re-advertise for new bids. In c ases of emergency,
purchases not in excess of one hundred and.fifty dollars may be
made upon requisition to be ,approvedby the commissioners
court, without advertising for competitive bids."

A careful consideration of the above article leads us to the
conclusion that it was the legislative intent that the needs of
the county as a whole for a particular commodity, if such need
be determined in advance by the commissioners court, should be
included in the same bid and awarded to the lowest and best
bidder. We think the first sentence of such article supports
this view. It is:
"Supplies of every kind, road and bridge material, or any other
of its officers, departments, or institutions must be purchased
on competitive bids, the contract to be awarded to the parte
who, in the judgment of the commissioners court, has 'submitted
the lowest and best bid+,..." (Underscoring ours)
The Legislature apparently thought itlogical that if the needs
of the county as a who,lewere first determined and bids re-~~
quested for the entire need that a lower and better bid could be
had than if such order were broken down and the bids ca?.ledfor
on the need of each precinct within the county.
Since you advise that your commissioners' court has determined the
future needs of the county as a whole for the products in
question, it is our opinion that you should advertise for bids on
the entire need.
                            Yours very truly
                        ATTORNEY GENERAL OF'TEXAS
                        s/ Lloyd Armstrong

                        BY        Lloyd Armstrong
                                        Assistant
LA:AW/cg
APPROVED NOVEMBER 27, 1940
s/ Gerald Cr Mann
ATTORNEY GENERAL @'TEXAS
This opinion considered and approved in limited conference.